Title: From Alexander Hamilton to Daniel Jackson, 24 October 1799
From: Hamilton, Alexander
To: Jackson, Daniel


          
            Sir,
            New York October 24th. 99
          
          I have received your letter of the eleventh instant, and am surprised that Captain Littlefield and his company should not have arrived before this at Fort Jay. You will be pleased please to inform me of the cause from which the delay has proceeded.
          With great considern
          Major Jackson
        